Citation Nr: 0624869	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-40 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for service-connected mechanical low back strain, 
multilevel degenerative disc disease with spondylosis with 
spurring and bulging at multiple levels, deformity of the 
lumbar vertebra 2-3.

2.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected right lower extremity 
neuropathy.

3.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected left lower extremity 
neuropathy.

4.  Entitlement to an effective date prior to June 9, 2003 
for the grant of a total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).

5.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of burn scars involving the 
abdomen.

6.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of burn scars involving the 
thighs.

7.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of burn scars involving the 
chest.

8.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of burn scars involving the right 
upper extremity (bicep area).

9.  Entitlement to a compensable evaluation for service-
connected residuals of burn scars involving the right upper 
extremity.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, ABS 
Legal Services


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
November 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
from April 2004 and October 2004 rating decisions of the RO 
by which the RO granted service connection for a low back 
disability and for neuropathy of the right and left lower 
extremities, denied increased ratings for the service-
connected scars, and granted entitlement to TDIU benefits.  
Regarding the low back and neuropathy of the lower 
extremities, the veteran is contesting the initial 
evaluations assigned.  The Board notes that with respect to 
the service-connected right and left lower extremity 
neuropathy, the RO granted increased 20 ratings by October 
2004 rating decision (initially, the RO assigned 10 percent 
evaluations).  Although each increase represents a grant of 
benefits, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that a decision awarding a higher rating, 
but less that the maximum available benefit does not abrogate 
the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, these matters continue before the Board.  

Regarding the TDIU claim, the veteran is contesting the 
effective date assigned.

The issues of entitlement to increased ratings for service-
connected residuals of burn scars to the abdomen, thighs, 
chest, right upper extremity bicep area, and right upper 
extremity are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected mechanical low back 
strain, multilevel degenerative disc disease with spondylosis 
with spurring and bulging at multiple levels, deformity of 
the lumbar vertebra 2-3 is manifested by no more than 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; he has 
no postural abnormalities or fixed deformities.

2.  The veteran's service-connected right lower extremity 
neuropathy is manifested by no more than moderately severe 
incomplete paralysis.

3.  The veteran's service-connected left lower extremity 
neuropathy is manifested by no more than moderately severe 
incomplete paralysis.

4.  The claim for TDIU was received on May 14, 2004; the 
scheduler criteria for entitlement to TDIU benefits were met 
on June 9, 2003; the veteran's service connected disabilities 
did not meet the schedular criteria for TDIU and did not 
increase in severity from May 14, 2003 to June 9, 2003.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 40 percent for the veteran's service-connected 
mechanical low back strain, multilevel degenerative disc 
disease with spondylosis with spurring and bulging at 
multiple levels, deformity of the lumbar vertebra 2-3 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 5010-5243 
(2005); Diagnostic Code 5293 (September 23, 2002 to September 
25, 2003).

2.  The criteria for entitlement to a disability evaluation 
of 40 percent, but not greater, for the veteran's service-
connected right lower extremity neuropathy have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.124a, Diagnostic Code 8520 (2005).

3.  The criteria for entitlement to a disability evaluation 
of 40 percent, but not greater, for the veteran's service-
connected left lower extremity neuropathy have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.124a, Diagnostic Code 8520 (2005).

4.  The criteria for the establishment of an earlier 
effective date for the grant of TDIU benefits have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The Court has provided additional guidance with respect to 
VA's VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
the VCAA, a claimant must be provided notice of the 
evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In this case, in September 2003, June 2004, and April 2005 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to identify and provide any additional 
information that he felt would support his claims.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, as applicable, the Board finds that the notices, 
particularly the April 2005 letter, provided sufficient 
notice to comply.  Thereafter, the veteran's claims were 
readjudicated and a supplemental statement of the case issued 
in June 2005.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are VA medical records.  The veteran has denied any relevant 
private medical treatment.  In addition, he was afforded 
relevant VA medical examinations in furtherance of the 
claims.  There is no apparent outstanding evidence that is 
potentially applicable to the claims.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

Low back 

The veteran's service-connected mechanical low back strain, 
multilevel degenerative disc disease with spondylosis with 
spurring and bulging at multiple levels, deformity of the 
lumbar vertebra 2-3 has been rated 40 percent disabling by 
the RO under the provisions of Diagnostic Code 5010-5243.  
38 C.F.R. §§ 4.20, 4.71a.

Under Diagnostic Code 5010, arthritis due to trauma is 
evaluated under Diagnostic Code 5003, degenerative arthritis.  
Diagnostic Code 5003 specifies that degenerative arthritis of 
a major joint be rated under the criteria for limitation of 
motion of the affected joint.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2005).

The regulations concerning rating disabilities of the spine 
underwent changes during the pendency of this appeal.

Where a regulation changes after the claim has been filed, 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  See 
VAOGCPREC 7-2003.  However, the revised regulatory provisions 
may not be applied to any time period before the effective 
date of the change.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 
3.114 (2005); VAOPGCPREC. 3-2000.

Under Diagnostic Code 5293, effective September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(from September 23, 2002 to September 25, 2003).

The rating criteria for intervertebral disc syndrome were 
essentially unchanged, although renumbered, when the new 
rating formula for rating disabilities of the spine became 
effective September 26, 2003.

The current formula for rating intervertebral disc syndrome 
based on incapacitating episodes is as follows:

60 % With incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months;

40 % With incapacitating episodes having a total duration of 
40 at least 4 weeks but less than 6 weeks during the past 12 
months;

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).

On November 2003 VA spine examination, the veteran complained 
of chronic low back pain with stiffness.  Flare-ups occurred 
with sitting for long periods.  During flare-ups there was 
some functional impairment that included difficulty 
ambulating and additional discomfort when sitting for long 
periods.  The veteran used no crutches, braces, canes, or 
special shoes and did not appear to have any trouble walking.  
He could not, however, walk more than half a block before the 
onset of pain.  The veteran had never had the need to undergo 
back surgery, and he denied periods of incapacitating 
episodes of back pain or bed rest ordered by a physician.  On 
examination, forward flexion was from zero to 65 degrees, 
extension was from zero to 20 degrees, lateral flexion was 
from zero to 25 degrees bilaterally, and lateral rotation was 
from zero to 20 degrees bilaterally.  There was mild 
difficulty and mild pain throughout range of motion.  The 
back musculature was strong according to the examiner, and 
there were no postural abnormalities or any fixed 
deformities.  The examiner diagnosed chronic mechanical low 
back strain, radiculopathy symptoms involving the lower 
extremities, and multilevel degenerative disc changes, 
spondylosis with spurring, bulging annuli, and deformity of 
the thecal sac at L2-3.

On September 2004 VA general  medical examination, the 
veteran reported difficulty with the activities of daily 
living, and standing and twisting were difficult.  The 
veteran indicated that he used a cane if he wanted to walk 
more than half a block.  The examiner noted that upon 
observation the veteran walked steadily but gingerly and 
stopped to rest occasionally.  There was spasm in the lumbar 
spine.

Under the criteria for the evaluation of intervertebral disc 
syndrome in effect between September 23, 2002 and September 
25, 2003, a 60 percent evaluation is not warranted for the 
veteran's service-connected low back disability because 
incapacitating episodes related to that condition have not 
been shown.  Indeed, the veteran denied incapacitating 
episodes due to back pain and denied medically required bed 
rest.  In any event, to the degree that the veteran's low 
back disability worsened between November 2003 and September 
2004, there is no showing of incapacitation due to the low 
back of a total duration of six weeks or more.  As such, a 60 
percent evaluation is not warranted under Diagnostic Code 
5293.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (from 
September 23, 2002 to September 25, 2003).  Diagnostic Code 
5243, which is the number of the current provision related to 
intervertebral disc syndrome is essentially identical to the 
version of Diagnostic Code 5293 in effect from September 23, 
2002 to September 25, 2003.  Thus, the Board need not analyze 
entitlement to an increased rating under Diagnostic Code 
5243.  The Board simply cites the same rationale in 
concluding that a 60 percent evaluation is not warranted 
under Diagnostic Code 5243.

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  See 
68 Fed. Reg. 51,454 (Aug. 27, 2003).  

The current version of the General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation 5236 Sacroiliac injury 
and weakness 5237 Lumbosacral or cervical strain 5238 Spinal 
stenosis 5239 Spondylolisthesis or segmental instability 5240 
Ankylosing spondylitis 5241 Spinal fusion 5242 Degenerative 
arthritis of the spine (see also diagnostic code 5003)

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2005).

Clearly, the veteran is not entitled to an evaluation in 
excess of 40 percent for his service-connected low back 
disability under the current general criteria for rating 
disabilities of the spine because no ankylosis is apparent 
from the record.  Id.

Finally, the Board will examine whether the veteran is 
entitled to an evaluation in excess of 40 percent under 
spinal provisions other than those pertaining to 
intervertebral disc syndrome under provisions in effect 
before September 26, 2003.  The Board, of course, will 
consider only provisions allowing for an evaluation in excess 
of 40 percent.  

Diagnostic Code 5285 allows for a 60 percent evaluation but 
is inapplicable to the veteran's situation because it 
pertains to residuals of vertebral fractures, and a history 
of vertebral fractures has not been shown.  38 C.F.R. § 5285 
(in effect prior to September 26, 2003).  Similarly, 
Diagnostic Code 5286, which allows for a 60 percent 
evaluation, is not relevant to the veteran's low back 
disability.  It deals with spinal ankylosis, which is a 
manifestation from which the veteran does not suffer.  
38 C.F.R. § 5286 (in effect prior to September 26, 2003).  
There are no other potentially relevant provisions in effect 
during this time period that would give rise to an evaluation 
in excess of 40 percent for the veteran's low back 
disability.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  There is 
no indication of substantial functional loss due to pain or 
of excess fatigability and the like due solely to the 
veteran's service-connected low back disability.  Thus, 
additional compensation under these provisions is not 
warranted.

The Board observes as well that the veteran's service-
connected disability did not undergo material fluctuation in 
severity during the appellate period.  In any event, at no 
time did his disability meet the criteria for an evaluation 
in excess of 40 percent.  Thus, a staged rating need not be 
considered.  Fenderson, supra.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2005).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected low back disability in itself has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization.  Under these 
circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Right and left lower extremity neuropathy

The veteran's service-connected right and left lower 
extremity neuropathy have each been rated 20 percent 
disabling by the RO under the provisions of Diagnostic Code 
5820.  38 C.F.R. § 124a.  

Under Diagnostic Code 8520 (paralysis of sciatic nerve), a 
maximum schedular rating of 80 percent is awarded for 
complete paralysis of the sciatic nerve. With complete 
paralysis, the foot dangles and drops, no active movement of 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  When there is incomplete 
paralysis, a 60 percent rating is in order for severe 
disability with marked muscular atrophy.  Moderately severe 
incomplete paralysis warrants a 40 percent evaluation.  
Moderate or mild incomplete paralysis warrants a 20 percent 
or a 10 percent rating, respectively.  38 C.F.R. § 4.124a.

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to the partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8730 (2005).

On November 2003 VA spinal examination, the veteran 
complained of pain radiating down both lower extremities 
intermittently on a daily basis.  He reported infrequent 
falls that occurred when the legs gave out.  On examination 
sensation was intact.  The examiner diagnosed radiculopathy 
in the lower extremities most likely due to the veteran's low 
back disability.

On September 2004 VA general medical examination, the veteran 
reported using a cane outside the home and asserted that he 
could walk only three minutes without significant pain in the 
lower extremities.  This caused unsteadiness and occasional 
falls when he did not have his cane.  Radicular symptoms were 
bilateral and extended to the toes.  There was occasional 
numbness.  The paresthesia rendered ambulation difficult.  
There was decreased strength against resistance of the 
bilateral lower extremities and equal atrophy in the lower 
extremities.  Symptoms improved with rest and over-the-
counter anti-inflammatory drugs.  The examiner noted marked 
neuropathy of the lower extremities.  

A review of the evidence reveals that although the veteran's 
bilateral neuropathy of the lower extremities is almost 
entirely sensory, there is evidence of some decreased 
strength and atrophy of the lower extremities.  As such the 
evidence is in equipoise with respect to whether the 
veteran's bilateral lower extremity neuropathy more nearly 
approximates the criteria for being moderately severe.  In 
resolving all doubt in the veteran's behalf a 40 percent 
disability evaluation can be assigned for each lower 
extremity.  38 C.F.R. § 4.124a, Diagnostic Code 5280.  
However, a preponderance of the evidence is against a higher 
evaluation because no competent evidence indicates that the 
veteran experiences severe incomplete paralysis with marked 
muscular atrophy.  The competent medical evidence indicates 
that there is not severe incomplete paralysis with marked 
muscular atrophy.

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2005) whether or not raised by the veteran, as required by 
Schafrath.  However, the Board finds no basis on which to 
assign a higher disability evaluation for either lower 
extremity in that the veteran manifests no separate and 
distinct symptoms of lower extremity neuropathy not 
contemplated in the currently assigned 20 percent ratings 
permitted under the Schedule.

The record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service connected 
right and left lower extremity neuropathy has, in itself, 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell, supra; Shipwash, supra.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision regarding either lower extremity.

Earlier effective date prior to June 9, 2003 for TDIU 

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice- 
connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2005).

In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  See 38 C.F.R. § 
4.16(a).

The effective date of an award of increased disability 
compensation is the earliest date that it is factually 
ascertainable that an increase in disability had occurred, if 
a claim is received within one year thereof.  Otherwise, it 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(1).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

By April 2004 rating decision, the RO granted service 
connection for mechanical low back strain, multilevel 
degenerative disc disease with spondylosis with spurring and 
bulging at multiple levels, deformity of the lumbar vertebra 
2-3 to which it assigned a 40 percent evaluation effective 
June 9, 2003.  The RO also granted service connection for 
right and left lower extremity neuropathy as secondary to 
mechanical low back strain, multilevel degenerative disc 
disease with spondylosis with spurring and bulging at 
multiple levels, deformity of the lumbar vertebra 2-3.  The 
RO assigned a 10 percent evaluation for each lower extremity 
effective June 9, 2003.  The veteran's combined rating 
following the issuance of the April 2004 rating decision was 
70 percent effective June 9, 2003.  See 38 C.F.R. § 4.25 
(2005) (detailing the method of combining multiple disability 
evaluations).

Before June 9, 2003, the RO the veteran's combined rating was 
40 percent and consisted of no disability that was rated more 
than 20 percent disabling.  

Thus, entitlement to TDIU benefits did not arise until June 
9, 2003 when the veteran first had a combined 70 percent 
disability rating and one disability that was rated 40 
percent disabling.  38 C.F.R. § 4.16(a).  

The veteran filed a claim of service connection for TDIU 
benefits on May 14, 2004.  Thus, the earliest possible 
effective date for TDIU would be in May 2003 rather than June 
9, 2003, the effective date assigned by the RO.  38 C.F.R. § 
3.400(o)(1).  However, it was not factually ascertainable 
that an increase in disability occurred between May 14, 2003 
and June 9, 2003.  Indeed, the record is devoid of evidence 
pertinent to the short period in question.  Thus, the 
earliest possible effective date for TDIU in this case is the 
date entitlement arose, namely June 9, 2003.  Id.  An 
effective date prior to June 9, 2003 is not warranted.  


ORDER

Entitlement to an initial evaluation in excess of 40 percent 
for service-connected mechanical low back strain, multilevel 
degenerative disc disease with spondylosis with spurring and 
bulging at multiple levels, deformity of the lumbar vertebra 
2-3 is denied.

Entitlement to an evaluation of 40 percent, but not greater, 
for service-connected right lower extremity neuropathy is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to an evaluation of 40 percent, but not greater, 
for service-connected left lower extremity neuropathy is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to an effective date earlier than June 9, 2003 
for the grant of TDIU is denied.


REMAND

For the reasons expressed below, a remand to the RO to 
resolve the issues of entitlement to increased ratings for 
service-connected scars is unavoidable.  

The Board apologizes to the veteran for the delay that this 
remand will necessarily entail.  The Board emphasizes, 
however, that it is making every effort to comply with 
assistance and notification requirements as set forth under 
the governing law and regulations, and as interpreted by the 
Court, so as to afford the veteran every opportunity to 
prevail.

The RO must associate with the claims file all VA clinical 
records, relating to treatment of the veteran's service 
connected residuals of burn scars, from the Kansas City VA 
Medical Center (MC) dated from December 8, 2004 to the 
present.

It appears that the veteran's service-connected residuals of 
burn scars may have undergone an increase in severity between 
November 2003, when the veteran underwent a VA dermatologic 
examination, and September 2004, when the veteran was 
afforded a VA general medical examination to assess his 
employability.  Thus, the RO should schedule a VA 
dermatologic examination to determine the current state of 
the veteran's service-connected residuals of burn scars in 
accordance with the instructions below.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran VCAA notice regarding 
effective dates pursuant to the Court's 
holding in Dingess/Hartman.

2.  Associate with the claims file all VA 
clinical records, relating to treatment of 
the veteran's service connected residuals 
of burn scars, from the Kansas City VAMC 
dated from December 8, 2004 to the 
present.

3.  Schedule a VA dermatologic examination 
to determine the current severity of the 
veteran's service-connected residuals of 
burn scars to the abdomen, thighs, chest, 
and right upper extremity.  All symptoms 
and manifestations should be described in 
detail to include any pain, limitation of 
function, and limitation of motion.  The 
scars should be described fully to include 
size, appearance, depth, underlying soft 
tissue damage, etc.  

The examiner must review the claims file 
in conjunction with the examination and 
indicate in the examination report that 
the file was reviewed.

4.  Then readjudicate the claims.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the 
Board for the purpose of appellate disposition, 
if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


